TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



 
NO. 03-
02-00105-CV


 
 


 
Bonita Faith Odutayo, Appellant

 
v.

 
James Hine, Individually and in his Official Capacity as Executive Director 

of the Texas Department of Protective and Regulatory Services, 

and Jane McLaughlin, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN101342, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING 


	Appellant Bonnie Faith Odutayo filed her notice of appeal late.  This Court's clerk
sent a request for a response for an explanation of the basis on which this Court could exercise
jurisdiction.  See Tex. R. App. P. 26.1, 26.3.  The clerk cautioned that this Court would have to
dismiss the appeal unless appellant, by April 15, 2002, adequately explained the lateness of the
notice of appeal.  See Tex. R. App. P. 42.3.  Appellant asked for more time to respond because of
a family illness.  This Court's clerk eventually sent another request for response, requiring a response
by July 29, 2002.  This request also cautioned that failure to adequately explain the lateness of the
notice could result in dismissal of the appeal.  

	Appellant has not responded.  The notice of appeal was untimely, this Court lacks
jurisdiction, and we must dismiss this appeal.

 
  
					Lee Yeakel, Justice
 
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   August 30, 2002
Do Not Publish